

116 HR 3435 IH: Local Public Health And Safety Protection Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3435IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Clay (for himself, Ms. Kelly of Illinois, Mrs. Demings, Mr. Rush, Mr. Carson of Indiana, Ms. Schakowsky, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo encourage States to allow local governments to implement laws to reduce gun violence, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Local Public Health And Safety Protection Act. 2.FindingsCongress finds the following:
 (1)When it comes to gun violence, local laws serve the important purpose of addressing the unique issues and dangers facing each different community.
 (2)Most State constitutions generally allocate authority to local governments to regulate in the interests of the public health, safety, and welfare. States that have removed authority from local governments to regulate guns and ammunition have created a dangerous exception to the traditional rule of local authority.
 (3)Broad State preemption statutes ignore important local variations that may necessitate distinct approaches to the problem of gun violence. State preemption statutes threaten public safety because they prevent local governments from implementing customized solutions to gun violence in their communities.
 (4)By mandating a one-size-fits-all approach to firearms regulation, preemption statutes deprive the public of a critical problem-solving resource—local innovation. Local governments are often the source of cutting-edge laws to reduce gun violence, which are proven successful and later adopted at the statewide level.
 (5)State preemption statutes impede local government’s ability to fill regulatory gaps created by inaction at the State and Federal level. Restrictions on State and Federal resources also make an extra level of local involvement necessary to properly enforce many gun laws. For example, local law enforcement may provide much needed oversight of gun businesses, which the Bureau of Alcohol, Tobacco, Firearms & Explosives is too underfunded to provide.
 (6)States should not prohibit or restrict a local government from imposing or implementing laws that are more restrictive than the laws of the relevant State with respect to—
 (A)any background check requirement in relation to any firearm transaction; (B)the ability to carry a firearm in public places or in locations owned or controlled by a unit of local government;
 (C)any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time;
 (D)any additional requirements relating to licensing or permitting the purchase of a firearm; (E)any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms;
 (F)taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products;
 (G)the sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines;
 (H)the discharge of firearms in public parks and other public places; (I)zoning restrictions on gun dealers; and
 (J)purchasing or obtaining a firearm on behalf of a third party. 3.Grants to reduce gun violence through local regulation (a)In generalThe Attorney General may make grants to States that meet the eligibility requirements of subsection (b) for the purposes described in subsection (c)(4).
			(b)Eligibility
 (1)In generalTo be eligible for a grant under this section, a State may not through statute or regulation prohibit or restrict a local government from imposing laws that are more restrictive than the laws of the relevant State with respect to—
 (A)any background check requirement in relation to any firearm transaction; (B)the ability to carry a firearm in public places or in locations owned or controlled by a unit of local government;
 (C)any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time;
 (D)any additional requirements relating to licensing or permitting the purchase of a firearm; (E)any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms;
 (F)taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products;
 (G)the sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines;
 (H)the discharge of firearms in public parks and other public places; (I)zoning restrictions on gun dealers; and
 (J)purchasing or obtaining a firearm on behalf of a third party. (2)ApplicationTo receive a grant under this section, a State shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
				(c)Subgrants
 (1)In generalA State that receives a grant under this section shall use the grant to make subgrants to any local government that has enacted a law that is more restrictive than the laws of the State with respect to at least 1 of the following:
 (A)Any background check requirement in relation to any firearm transaction. (B)The ability to carry a firearm in public places or in locations owned or controlled by a unit of local government.
 (C)Any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time.
 (D)Any additional requirements relating to licensing or permitting the purchase of a firearm. (E)Any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms.
 (F)Taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products.
 (G)The sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines.
 (H)The discharge of firearms in public parks and other public places. (I)Zoning restrictions on gun dealers.
 (J)Purchasing or obtaining a firearm on behalf of a third party. (2)EligibilityTo be eligible for a subgrant under this subsection, a local government shall submit to the State an application for the subgrant, at such time, in such manner, and containing such information as the State may reasonably require.
 (3)Preference in awardsA State shall give preference in the awarding of the subgrants to local governments that have disproportionate levels of gun violence or gun homicide.
 (4)Use of fundsA subgrantee under this section shall use the subgrant to implement and enforce any requirement referred to in paragraph (1), including through the development of protocols, policies, procedures, or training for law enforcement, and the development or use of technology by law enforcement, in connection with the implementation or enforcement of any such requirement.
 (d)AdministrationA State that receives a grant under this section may use not more than 5 percent of the grant for the administration of subgrants under subsection (c) .
			